Citation Nr: 1235101	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  05-40 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lung disability, including bronchial asthma and chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for a disorder manifested by a spot on the left lung, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.  He had service in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2005 rating decision of the VA Regional Office in Albuquerque, New Mexico that, among other things, denied service connection for asthma and a disorder manifested by a spot on the left lung.

The Veteran was afforded a hearing in May 2006 at the RO, and in May 2009 by videoconference before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcripts are of record. 

The issues on appeal were remanded for further development by Board decisions in September 2009 and September 2011.


FINDINGS OF FACT

1.  Neither bronchial asthma nor COPD was manifested during active duty and is unrelated to service, to include exposure to Agent Orange therein.

2.  A spot on the left lung, to include old granulomatous disease, was not manifested during active duty and is unrelated to service, to include exposure to Agent Orange therein.



CONCLUSIONS OF LAW

1.  A lung/respiratory disability, including bronchial asthma and COPD, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2002 & Supp. 2012): 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  A disorder manifested by a spot on the left lung was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2002 & Supp. 2012): 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has asthma and a disorder manifested by a spot on the left lung that are of service onset for which service connection should be granted.  He presented testimony on personal hearings on appeal to the effect that he was treated for "walking pneumonia" in service in 1969 that is the source of current scarring in the left lung.  He testified that he was exposed to toxic inhalants as a fuel truck operator and from burning a lot of trash in service, which included tires, batteries, old chemical, etc., without the benefit of a mask.  The Veteran stated that he started to have respiratory difficulties after leaving active duty and was told he had a spot on the lungs during an Agent Orange registry examination.  He also related that he felt scarring on the lungs was the cause of or contributed to asthma.  The appellant said that he was not given a chest X-ray at discharge from active duty.  He also maintains that the claimed disorders may be due to Agent Orange exposure from serving in Vietnam.

Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claims by letter dated in April 2004 and thereafter that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  The Veteran has also been advised of the effective date elements of the claims. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive VA and private clinical records have been received in support of the claim and reviewed in detail.  The appellant was provided a VA examination in June 2010 that was supplemented by an opinion in September 2011 that is determined to be adequate for adjudication purposes.  He has been afforded two hearings over the course of the appeal, most recently by videoconference in May 2009.  The Veteran's Law Judge who conducted the latter hearing advised the appellant of potential evidentiary defects and suggestions for cure.  The actions of the Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103 (2012).  The appellant's statements in the record, as well as the whole of the evidence have been carefully considered.

The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  As such, the claims of entitlement to service connection for bronchial asthma and a disorder manifested by a spot on the left lung are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2012); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.38 C.F.R. §§ 3.303, 3.306 (2012). 

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2012). 

The following diseases are deemed associated with herbicide exposure under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, and B cell leukemias.  These diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(e) (2012). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2012).

Factual Background

On examination in August 1969 for service entrance, the Veteran denied asthma, shortness of breath, pain or pressure in the chest, and chronic cough.  The lungs and chest were evaluated as normal.  A chest X-ray was negative.  Service treatment records reflect that he was seen in November 1969 for complaints of a cold, stating that it was difficult to breathe.  An assessment of exudative pharyngitis was rendered for which he was prescribed an antibiotic.  When examined in January 1972 for separation from service, the lungs and respiratory system were evaluated as normal.  A chest X-ray was interpreted as negative.  The appellant wrote that he was in good health and no pertinent defects were noted.  It was indicated that he refused his health record.  

VA outpatient clinical records dating from 1989 reflect that in July 1989, the Veteran related that he had smoked two packs of cigarettes a day for 24 years but had quit a year and four months before.  The lungs were clear when seen in April 1990.  He was treated in February 1993 for complaints that included chest congestion and cough of two days' duration.  It was recorded that a chest X-ray obtained in May 1990 disclosed a very small nodular density in the left lung base that was most likely an old granuloma.  The Veteran was seen in March 1995 for symptoms diagnosed as pharyngitis.  He was afforded an examination for Agent Orange evaluation purposes in September 1998 where it was reported that a benign scar on the left lung had been noted for eight years.  The appellant related that he had bronchospasm when he was exposed to dust.  He reported being a nonsmoker.  A chest X-ray in September 1998 was interpreted as normal and unchanged since a study in April 1990.  The results of the April 1990 X-ray were read as showing no evidence of acute cardiopulmonary disease.

The Veteran was afforded a VA pulmonary consultation in October 2000 where it was noted that he had smoked three packs of cigarettes for 24 years but had quit 11 years before.  It was reported that he had symptoms of postnasal drip in addition to a dry cough, and some shortness of breath on going up four flights of stairs.  It was noted that a 1998 chest X-ray disclosed no evidence for hilar adenopathy or infiltrates.  Following evaluation, the assessments included history of asthma in the past but no evidence for any obstructive changes on PFT [pulmonary function testing], and postnasal drip probably contributing to his cough.  A Flonase inhaler was prescribed.  On further pulmonary consultation in January 2001, it was noted that he had a 10 pack-year history of smoking and a history of a 'spot on lung' that had been stable on X-ray from 1990 to 1998.  He also reported a history of an effusion of two-thirds of the right lung in the mid 1970s.  It was noted that a chest X-ray in 1998 had revealed an old granuloma of the left mid lung field in 1998.  Following evaluation, an impression of possible old TB [tuberculosis] infection was recorded.  It was added that if a PPD [purified protein derivative] was positive, the Veteran would be given six-months of INH [Isoniazid].  In January 2004, it was recorded that he was prescribed an Albuterol inhaler for shortness of breath.  VA outpatient records printed out in May 2004 noted that the Veteran had COPD with asthma that had been diagnosed in October 2003. 

A claim for disorders that included asthma and a spot of the left lung was received in February 2004.  

Private clinical records dated between April and December 2004 reflect that in August 2004, the lungs and chest were clear to auscultation and percussion with good air movement, no restriction of air flow and no use of accessory muscles of respiration.  In September 2004, the Veteran was treated for acute bronchitis.  The lungs were clear to auscultation and percussion at that time, as well as on all other occasions.  The Veteran was shown to have been prescribed Albuterol. 

A VA outpatient clinic note dated in January 2005 indicated that the Veteran had been prescribed Flunisolide oral inhaler for chronic asthma.  

In a letter dated in April 2006, a VA physician wrote that the Veteran had scarring in his lung consistent with pneumonia of some type.  It was noted that he had described an episode of pneumonia, giving onset, diagnosis and treatment while in the military.  The physician stated that appellant currently had asthma, and that it was well known and accepted that pneumonia could be the initial evidence of an undiagnosed asthma.  The VA doctor went on to say that a "service-connected episode of pneumonia, radiographic evidence of scarring occurring in a pneumonia [patient], and subsequent problems of asthma seems[sic] to substantiate a service-connected claim of asthma."  

Pursuant to Board remand, the Veteran was afforded a VA examination in June 2010.  The examiner noted that the claims folder was reviewed and referred to the appellant being treated for exudative pharyngitis in service.  It was reported that no sequelae of such were noted, that there was no shortness of breath and that the discharge examination was normal.  

The Veteran provided history of having trouble breathing beginning in 1990-91 for which he was diagnosed with asthma and placed on an inhaler.  He stated that asthma symptoms had gotten progressively worse.  The appellant related that a spot on his lungs was discovered on chest X-ray after treatment for bronchitis and that he had been told this was due to old TB.  He said, however, that the only infection he could recall was having walking pneumonia in the military.  Other significant history reported was being assigned to burning trash in Vietnam and developing shortness of breath.  The Veteran stated that he was given adrenaline and was told not to tell anyone about it.  He related that a medic tried to call a medivac chopper for him but that the Vietnamese went through those records and that they were lost.  

A physical examination, pulmonary function studies and a chest X-ray were performed.  It was determined that the chest X-ray showed no apparent change since a January 2004 study.  There were minimally increased interstitial opacifications in the lower lungs that were not very well inflated but were otherwise unremarkable.  No active disease was seen.  Following examination, the diagnoses were COPD with asthma and stable granuloma of the left lung.  It was opined that these disorders were not caused by or the result of exudative pharyngitis the Veteran was treated for in service.  The examiner stated that COPD was caused by the Veteran's extensive tobacco abuse.  She related that the stable granuloma was caused by a distant exposure to infectious agents, and that streptococcus, the usual cause of exudative pharyngitis was not a microbe that led to lung granulomas.  The examiner further elaborated on these opinions in September 2011 by stating that review of the respiratory system in 1987 and 1989 was negative for symptoms, and that there was no evidence of continuity of respiratory symptoms prior to and after discharge from service.  She stated that "It is my strong opinion that his COPD is due to his 72-pack year smoking history."

Legal Analysis

The Veteran carries a diagnosis of chronic obstructive pulmonary disease with asthma (COPD) and stable left lung granuloma that he maintains are of service onset.  As indicated above, however, while service treatment records reflect that he was treated for pharyngitis, a throat infection, they do not refer to any complaints or treatment relative to the lungs or 'walking pneumonia' as the Veteran contends.  On examination in January 1972 at discharge from active duty, the lungs and respiratory system were evaluated as normal.  As well, contrary to the Veteran's testimony, he had a chest X-ray had discharge from active duty that was interpreted as negative.  No pertinent defect was recorded on the service discharge examination report.  Evidence of a small nodular density in the left lung was not demonstrated until 1990, almost two decades after discharge from active duty.  Although it is not clear as to the onset of asthma, now associated with COPD, the record similarly indicates an onset years after discharge from active duty.  In view of such, the Board finds that neither claimed disorder is of service onset.  This is because there is no indication that either COPD with asthma or a granuloma of the lungs was manifested during active duty.  The Veteran was treated for a throat infection in service and there is no indication that it spread to lungs.  If the appellant did have other respiratory or lung symptoms during service as contended, there is no post service showing of any continuity of symptomatology after service.  There is no reliable evidence in the record to show other than that such findings and/or disability were first clinically indicated many years after separation from active duty.  The Board is not presented with mere silence in this instance.  Rather, the January 1972 separation examination disclosed that the lung and respiratory system were normal and a chest X-ray was negative.  Additionally, when the Veteran was examined for compensation purposes in June 2010, the examiner unequivocally determined that COPD with asthma was not traceable to the episode of pharyngitis in service.  She explained that the microbe that caused exudative pharyngitis did not usually lead to lung granulomas.  It was also determined that there was no continuity of any inservice symptoms leading to the diagnoses of COPD with asthma and granuloma of a lung, and that these were due to his heavy smoking history. See 38 U.S.C.A. § 1103 (West 2002).

In the April 2006 letter, the VA physician wrote that the Veteran described an episode of pneumonia in service, and surmised that given this factual scenario, along with radiographic evidence of lung scarring, a connection between current asthma and service could be substantiated.  The Board thus finds that there is competent medical evidence in support of the claim. 

In this regard, the Board acknowledges the VA physician's opinion in 2006, but points out that it appears to be based solely on the Veteran's history of pneumonia in service without any verification of this fact.  In actuality, as reported above, the service treatment record reflect no treatment for any lung symptoms or findings during active duty or at service discharge in 1972.  The record is completely devoid of any complaints relating to a spot on the lungs or asthma until the early 1990s.  No history of symptoms dating back to service was shown prior to the early 1990s.  

The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet.App. 429, 433 (1995).  Greater weight may be given to one clinician's opinion over another depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence. See Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994).  

In view of such, the Board finds that there are legitimate questions about the VA examiner's opinion, as it appears to have based on the appellant's history of symptoms dating back to service.  As such, it is substantially compromised and lacks probative value.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet.App. 345, 348.  While it is well established that it is the province of trained health care providers to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation (Jones v. Brown, 7 Vet.App. 134, 137 (1994)), it is the Board's responsibility to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (The credibility and weight to be attached to medical opinions are within the province of the Board).  In sum, the weight to be accorded the evidence must be determined by the quality of the evidence and not necessarily by its quantity or source.  Here, we find that the 2006 examiner's opinion was based on an inaccurate factual predicate.  As such, it lacks credibility.  The Board thus defers to the opinion of the VA examiner in 2010 and 2011 and finds that this was the more probative of the clinical reports.  This opinion is based upon clinical findings, a review of the record and consideration of the Veteran's statements.  

The Veteran is competent to report that he had respiratory symptoms during and after service, as such comes to him through the senses. See Layno v. Brown, 6 Vet App. 465, 470 (1994).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of service onset and continuity of symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

In this instance, it is found that the lack of any inservice treatment for a pulmonary disorder, the normal lung and respiratory examination and chest X-ray at service discharge, and VA outpatient records in the late 1980s showing no treatment for the disorders, are far more probative than remote statements of in-service onset and continuity.  In this regard, the Board concludes that the Veteran has not been a reliable historian and that his account of walking pneumonia, asthma and granuloma of the lung deriving from service is self-serving and not credible.  His own assertions in conjunction with the objective clinical evidence provide little basis for a favorable decision in this matter.  The more probative evidence establishes that asthma, granuloma of the left lung and COPD developed many years after active duty and are unrelated to service.  

The Board would also point out that the matter of whether a respiratory disability, and a spot on the left lung are related to Agent Orange exposure during service has been raised in the record.  The Veteran served in Vietnam and exposure to Agent Orange is presumed.  However, the appellant has presented no proof that the manifestations are attributable to Agent Orange exposure.  As well, the findings are not recognized as Agent Orange presumptive conditions.  The evidence reflects that the claimed disorders have been attributed to his history of tobacco use, rather than Agent Orange exposure.  The Board thus finds that this theory of entitlement contains no factual or legal merit, and service connection must be denied on this basis.  

In summary, the Board concludes that there is no reliable and probative evidence to find that either COPD with asthma or granuloma of the left lung is related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)


ORDER

Service connection for a lung/respiratory disability, including bronchial asthma and chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure, is denied. 

Service connection for a disorder manifested by a spot on the left lung, to include as due to Agent Orange exposure, is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


